DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancellation of claim 35 is also acknowledged. 

Claim Interpretation
Regarding claims, 21-34 and 36-40, the claimed terms: chambers; and channels are interpreted in view of the figures; [0039]; [0105]; etc. 
Regarding claims 32 and 33, the claims are interpreted in view of applicant’s reply (pages 7-8).
Regarding claim 34, the limitations: “separation means configured for...” in claim 34, is interpreted as invocation of the 112(6) means plus function interpretation. 

Allowable Subject Matter
Claims 21-34 and 36-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closet prior art of record are US 20070017812; or US 20090261241. The references disclose microfluidic structures including multiple chambers connected to each other via conduits. Each chambers maybe additionally connected to other conduits. Both references teach use of the devices for protein digestion and processing in one embodiment.  Both references teach use of the devices for DNA analysis in another embodiment, which may use reverse phase chromatography beads with gradient elution provided in the conduits or the chamber. 
However both references do not provide motivation to combine the two embodiments in the same way the instant application discloses, i.e. three chambers 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        1/12/2022